Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26th January 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
---------- ---------- ----------
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11,240,149 B2 (the ‘149 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the current application is a continuation of the ‘149 patent parent.
The ‘149 patent independent claim 1 cites:
 	a method to reconfigure a network node in a network, comprising:  	accessing data indicating a ranking of a plurality of nodes of the network, wherein a rank of each node from among the plurality of nodes is based at least in part on a summation of link quality of a path between that node and a root node of the network and is equal to, or proportional to, the summation of the link quality of the path, wherein each node from among the plurality of nodes is associated with a group of nodes from among a plurality of groups of nodes comprising at least a first group of nodes and a second group of nodes, and wherein  	at a time of configuration of the plurality of groups of nodes, each node from among the first group of nodes is of higher link quality than each node from among the second group of nodes;  	configuring a parent list using one-hop neighbors of the network node from the ranking of the plurality of nodes;  	selecting, from among nodes included in the first group of nodes and the parent list, a first parent node for the network node;  	sending data from the network node to the root node using the first parent node;  	accessing data indicating a revised ranking of the plurality of nodes, wherein the first parent node is no longer ranked within the first group of nodes;  	selecting, from among nodes included in the first group of nodes and the parent list, a second parent node for the network node; and  	sending data from the network node to the root node using the second parent node.

The current application independent claim 1 cites:
 	a method to reconfigure a network node in a network, comprising:  	accessing data indicating a ranking of a plurality of nodes of the network, wherein a rank of each node from among the plurality of nodes is based at least in part on a summation of link quality of a path between that node and a root node of the network and is equal to, or proportional to, the summation of the link quality of the path, wherein each node from among the plurality of nodes is associated with a group of nodes from among a plurality of groups of nodes comprising at least a first group of nodes and a second group of nodes, and wherein  	at a time of configuration of the plurality of groups of nodes, each node from among the first group of nodes is of higher link quality than each node from among the second group of nodes;  	selecting, from among nodes included in the first group of nodes, a first parent node for the network node;  	sending data from the network node to the root node using the first parent node while the first parent node remains ranked above a threshold link quality value within the ranking of the plurality of nodes;  	accessing data indicating a revised ranking of the plurality of nodes, wherein the first parent node is no longer ranked within the first group of nodes;  	selecting, from among the first group of nodes, a second parent node for the network node; and  	sending data from the network node to the root node using the second parent node.

It is clear that the current application independent claim 1 lacks “configuring a parent list using one-hop neighbors of the network node from the ranking of the plurality of nodes” limitation in the ‘149 patent independent claim 1.

---------- ---------- ----------

The ‘149 patent independent claim 9 cites:
a network node, comprising:  	a radio to transmit messages to and from a parent node;  	a processor to control the radio; and  	a memory device comprising instructions defined thereon, the instructions configured to direct the processor to perform acts comprising:  	accessing data indicating a ranking of a plurality of nodes, wherein each node from among the plurality of nodes is associated with a group of nodes from among at least a first group of nodes, a second group of nodes, and a third group of nodes, wherein  	each node from among the first group of nodes is of higher link quality than each node from among the second group of nodes, and wherein  	each node from among the second group of nodes is of higher link quality than each node from among the third group of nodes;  	configuring a parent list using one-hop neighbors of the network node from the ranking of the plurality of nodes;  	selecting, from among nodes included in the first group of nodes and the parent list, a first parent node for the network node;  	sending data from the network node to a root node using the first parent node;  	accessing data indicating a revised ranking of the plurality of nodes, wherein the first parent node is no longer ranked within the first group of nodes;  	selecting, from among nodes included in the first group of nodes and the parent list, a second parent node for the network node; and  	sending data from the network node to the root node using the second parent node.

The current application independent claim 8 cites:
 	a method to reconfigure a network node in a network, comprising:  	accessing data indicating a ranking of a plurality of nodes of the network, wherein a rank of each node from among the plurality of nodes is based at least in part on a summation of link quality of a path between that node and a root node of the network and is equal to, or proportional to, the summation of the link quality of the path, wherein  	each node from among the plurality of nodes is associated with a group of nodes from among a plurality of groups of nodes comprising at least a first group of nodes and a second group of nodes, and wherein  	at a time of configuration of the plurality of groups of nodes, each node from among the first group of nodes is of higher link quality than each node from among the second group of nodes;  	selecting, from among nodes included in the first group of nodes, a first parent node for the network node;  	sending data from the network node to the root node using the first parent node while the first parent node remains ranked within the first group of nodes or within an upper half, based on higher link quality, of the second group of nodes;  	accessing data indicating a revised ranking of the plurality of nodes, wherein the first parent node is no longer ranked within the first group of nodes;  	selecting, from among the first group of nodes, a second parent node for the network node; and  	sending data from the network node to the root node using the second parent node.

It is clear that the current application independent claim 8 lacks the “each node from among the second group of nodes is of higher link quality than each node from among the third group of nodes; configuring a parent list using one-hop neighbors of the network node from the ranking of the plurality of nodes” limitations in the ‘149 patent independent claim 9.
---------- ---------- ----------

The ‘149 patent independent claim 16 cites:
 	a method to reconfigure a mesh network, comprising:  	accessing data ranking a plurality of nodes, wherein a rank of a network node from among the plurality of nodes is based at least in part on a summation of link quality values between the network node and a root node and is equal to, or proportional to, the summation;  	configuring a parent list using one-hop neighbors of the network node from the ranking of the plurality of nodes;  	associating each node from among the plurality of nodes with one group of nodes from among groups of nodes comprising a first group of nodes, a second group of nodes, and a third group of nodes, wherein the associating is based on link quality, wherein the associating comprises part of the parent list of the network node within the mesh network;  	storing the parent list at the network node;  	selecting, based at least in part on the parent list, a first parent node for use by the network node, wherein the first parent node is selected from the first group of nodes;  	utilizing the first parent node to relay data from the network node over the mesh network;  	accessing the parent list, wherein the parent list indicates a revised ranking of the plurality of nodes, wherein the first parent node is no longer within the first group of nodes;  	selecting, from among the first group of nodes, and based at least in part on the parent list, a second parent node for the network node; and  	sending data from the network node to the root node using the second parent node.

The ’149 patent dependent claim 20 cites:
 	the method of claim 16, wherein according to the revised ranking of the plurality of nodes, the first parent node has a rank higher than a median rank of nodes within the plurality of nodes.

The current application independent claim 18 cites:
a method to reconfigure a mesh network, comprising:  	accessing data ranking a plurality of nodes, wherein a rank of each node from among the plurality of nodes is based at least in part on a summation of link quality values between that node and a root node;  	associating each node from among the plurality of nodes with one group of nodes from among groups of nodes comprising a first group of nodes, a second group of nodes, and a third group of nodes, wherein the associating is based on the data ranking the plurality of nodes, wherein the associating thereby forms a parent list for a node within the mesh network;  	storing the parent list at the node;  	selecting, based at least in part on the parent list, a first parent node for use by a network node, wherein the first parent node is selected from the first group of nodes;  	utilizing the first parent node to relay data over the mesh network;  	accessing the parent list, wherein the parent list indicates a revised ranking of the plurality of nodes, wherein the first parent node is no longer within the first group of nodes, and wherein according to the revised ranking of the plurality of nodes, the first parent node has a rank higher than a median rank of nodes within the plurality of nodes;  	selecting, from among the first group of nodes, a second parent node for the network node; and  	sending data from the network node to the root node using the second parent node.

It is clear that the combination of independent claim 1 and dependent claim 20 in the ‘149 patent have the entire limitations of independent claim 18 in the current application (see underlined portions above).

---------- ---------- ----------

Further, the current application independent claim 14 cites:
 	a method to reconfigure a mesh network, comprising:  	accessing data ranking a plurality of nodes, wherein a rank of each node from among the plurality of nodes is based at least in part on a summation of link quality values between that node and a root node, and wherein accessing the data ranking the plurality of nodes comprises:  	accessing an estimated transmission number (ETX) for each node on a parent list; wherein  	the data ranking the plurality of nodes is based on the ETX for each node on the parent list;  	associating each node from among the plurality of nodes with one group of nodes from among groups of nodes comprising a first group of nodes, a second group of nodes, and a third group of nodes, wherein the associating is based on the data ranking the plurality of nodes, wherein the associating thereby forms the parent list for a node within the mesh network;  	storing the parent list at the node; selecting, based at least in part on the parent list, a first parent node for use by a network node, wherein the first parent node is selected from the first group of nodes;  	utilizing the first parent node to relay data over the mesh network;  	accessing the parent list, wherein the parent list indicates a revised ranking of the plurality of nodes, wherein the first parent node is no longer within the first group of nodes;  	selecting, from among the first group of nodes, a second parent node for the network node; and  	sending data from the network node to the root node using the second parent node.

Also, the ‘149 patent dependent claim 15 cites:
 	the method of claim 14, wherein accessing data ranking the plurality of nodes comprises:   	accessing an estimated transmission time (ETT) for each node on the parent list; wherein  	the data ranking of the plurality of nodes is based on the ETT for each node on the parent list.

It is clear that the combination of independent claim 16 and dependent claim 15 of the ‘149 patent have the entire limitations of independent claim 14 of the current application (see underlined portions).
---------- ---------- ----------
 	To summarize, the current application’s claims are presented in either broadened versions or a combination of a plurality of claims of the ‘149 patent parent; therefore, a proper terminal disclaimer is warranted.
========== ========== ==========
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 7, 8, 9, 13, 14, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sakata et al (US 2020/0084690 A1) in view of Van Wyk et al (US 2014/0036702 A1) and in further view of Jafarian et al (US 2014/0056210 A1).
Claim 1. Sakata shows a method to reconfigure a network node in a network (abstract), comprising:  	accessing data indicating a ranking of a plurality of nodes of the network ([0034] lines 13-14: different ranks are set for each group of slots, for uplink transmission and for downlink transmission), wherein a rank of each node from among the plurality of nodes is based at least in part on a summation of link quality of a path between that node and a root node of the network and is equal to, or proportional to, the summation of the link quality of the path ([0034] lines 14-17: though a higher rank is assigned to a temporarily earlier group of slots for uplink transmission, a lower rank is assigned to a temporarily earlier group of slots for downlink transmission; [0088]: the required transmission data size of each of the nodes having number of hops 1 is the sum total of the required transmission data sizes of child nodes of the node and a data size generated by the node having number of hops 1), wherein  	each node from among the plurality of nodes is associated with a group of nodes from among a plurality of groups of nodes comprising at least a first group of nodes and a second group of nodes ([0033]: grouping nodes), and wherein  	at a time of configuration of the plurality of groups of nodes, each node from among the first group of nodes is of higher link quality than each node from among the second group of nodes ([0052]: the notification of the information on the required transmission data sizes from the nodes having number of hops 2 (the nodes D to G) and the reports from the nodes having number of hops 1 (the nodes A, B and C) to the concentrator are transmitted at timings determined beforehand or at arbitrary timings);  	selecting, from among nodes included in the first group of nodes, a first parent node for the network node ([0042]: selecting a parent node using path costs will be described for a node N); and 	sending data from the network node to the root node using the first parent node while the first parent node remains ranked above a threshold link quality value within the ranking of the plurality of nodes ([0032]: a parent node performs a receiving operation at a transmission timing of a child node, a transmission timing of the node 4, which is a child node of the node 5 and the rank of which is R+1, corresponds to the (R+1)th slot from the last with a slot number 4, the node 5 performs an operation of reception from the node 4 in the (R+1)th slot from the last with the slot number 4).Sakata does not expressly describe features of: 	accessing data indicating a revised ranking of the plurality of nodes, wherein the first parent node is no longer ranked within the first group of nodes.Van Wyk teaches feature of: 	accessing data indicating a revised ranking of the plurality of nodes, wherein the first parent node is no longer ranked within the first group of nodes ([0086]: FOM determination module may maintain FOM values and their associated combination of media, communication technology and data rate for a subset of the specified links or additional links in FOM links data store, wherein upon exercising the specified links, FOM determination module may determine that one or more of the specified links having a top ranked RSI value exhibited a link quality below a relative, pre-specified or pre-determined threshold).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature as taught by Van Wyk in the reconfiguration method of Sakata to enable using multiple protocol receivers that increase connectivity of the nodes by determining the quality of links between the nodes using different communication technologies and routing communications based on the determined quality of the links without sacrificing capacity, thus achieving high throughput.Sakata, modified by Van Wyk, do not expressly describe features of: 	selecting, from among the first group of nodes, a second parent node for the network node; and  	sending data from the network node to the root node using the second parent node.Jafarian teaches features of: 	selecting, from among a first group of nodes, a second parent node for a network node (fig. 3; [0053]: the STA 306 may select a relay that it will communicate with (e.g. a first parent relay), the first parent relay may select a relay that it will communicate with (e.g. a second parent relay), and so on until a parent relay is able to communicate with the AP 304); and 	sending data from the network node to the root node using the second parent node ([0053]: the relays may be organized in a tree structure with the AP 304 as the root... a relay or AP 304 is a “parent” of another relay or the STA 306 if the relay or AP 304 is in communication with the another relay or the STA 306).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the features as taught by Jafarian in the method of Sakata, modified by Van Wyk, to facilitate deselecting a first potential parent relay and select a second potential parent relay to relay one or more other packets if a cost function associated with the second potential parent relay and computed in response to receiving the at least one second parameter is lower than a cost function associated with the first potential parent relay and computed in response to receiving the at least one first parameter. 
Claim 2. Sakata, modified by Van Wyk and Jafarian, shows the method of claim 1, wherein the rank of each node is based on factors comprising at least one of:  	an estimated transmission number (ETX) of each node on a parent list to the root node (Sakata, [0036]: selecting a parent node, a scheme called ETX (Expected Transmission)); and  	an estimated transmission time (ETT) of each node on the parent list to the root node (Sakata, [0037]-[0039]: in the ETX scheme, a link cost and a path cost are used to select a parent node… the path cost is a cost required for communication from a certain node to a root node and in the ETX scheme, the path cost is an expected value of a total number of transmissions, that is, a total value of all link costs on a route leading to a root node).
Claim 7. Sakata, modified by Van Wyk and Jafarian, shows the method of claim 1, additionally comprising:  	receiving data from a one-hop node of the network node indicating at least one of an estimated transmission number (ETX) or an estimated transmission time (ETT) of the one-hop node (Sakata, [0039]: in the ETX scheme, the path cost is an expected value of a total number of transmissions, that is, a total value of all link costs on a route leading to a root node, when the path cost is small, it means that the number of hops is small, or there are only few data errors on the route); and  	using the received data as at least part of the revised ranking of the plurality of nodes (Sakata, [0042]: lowest path costs).
Claim 8. Sakata shows a method to reconfigure a network node in a network (abstract), comprising:  	accessing data indicating a ranking of a plurality of nodes of the network ([0034] lines 13-14: different ranks are set for each group of slots, for uplink transmission and for downlink transmission), wherein a rank of each node from among the plurality of nodes is based at least in part on a summation of link quality of a path between that node and a root node of the network and is equal to, or proportional to, the summation of the link quality of the path ([0034] lines 14-17: though a higher rank is assigned to a temporarily earlier group of slots for uplink transmission, a lower rank is assigned to a temporarily earlier group of slots for downlink transmission; [0088]: the required transmission data size of each of the nodes having number of hops 1 is the sum total of the required transmission data sizes of child nodes of the node and a data size generated by the node having number of hops 1), wherein  	each node from among the plurality of nodes is associated with a group of nodes from among a plurality of groups of nodes comprising at least a first group of nodes and a second group of nodes ([0033]: grouping nodes), and wherein  	at a time of configuration of the plurality of groups of nodes, each node from among the first group of nodes is of higher link quality than each node from among the second group of nodes ([0052]: the notification of the information on the required transmission data sizes from the nodes having number of hops 2 (the nodes D to G) and the reports from the nodes having number of hops 1 (the nodes A, B and C) to the concentrator are transmitted at timings determined beforehand or at arbitrary timings);  	selecting, from among nodes included in the first group of nodes, a first parent node for the network node ([0042]: selecting a parent node using path costs will be described for a node N); and 	sending data from the network node to the root node using the first parent node while the first parent node remains ranked within the first group of nodes or within an upper half, based on higher link quality, of the second group of nodes ([0032]: a parent node performs a receiving operation at a transmission timing of a child node, a transmission timing of the node 4, which is a child node of the node 5 and the rank of which is R+1, corresponds to the (R+1)th slot from the last with a slot number 4, the node 5 performs an operation of reception from the node 4 in the (R+1)th slot from the last with the slot number 4).Sakata does not expressly describe features of:  	accessing data indicating a revised ranking of the plurality of nodes, wherein the first parent node is no longer ranked within the first group of nodes.Van Wyk describes feature of: 	accessing data indicating a revised ranking of the plurality of nodes, wherein the first parent node is no longer ranked within the first group of nodes ([0086]: FOM determination module may maintain FOM values and their associated combination of media, communication technology and data rate for a subset of the specified links or additional links in FOM links data store, wherein upon exercising the specified links, FOM determination module may determine that one or more of the specified links having a top ranked RSI value exhibited a link quality below a relative, pre-specified or pre-determined threshold).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature as taught by Van Wyk in the reconfiguration method of Sakata to enable using multiple protocol receivers that increase connectivity of the nodes by determining the quality of links between the nodes using different communication technologies and routing communications based on the determined quality of the links without sacrificing capacity, thus achieving high throughput.Sakata, modified by Van Wyk, do not expressly describe features of: 	selecting, from among the first group of nodes, a second parent node for the network node; and  	sending data from the network node to the root node using the second parent node.Jafarian teaches features of: 	selecting, from among the first group of nodes, a second parent node for the network node (fig. 3; [0053]: the STA 306 may select a relay that it will communicate with (e.g. a first parent relay), the first parent relay may select a relay that it will communicate with (e.g. a second parent relay), and so on until a parent relay is able to communicate with the AP 304); and  	sending data from the network node to the root node using the second parent node ([0053]: the relays may be organized in a tree structure with the AP 304 as the root... a relay or AP 304 is a “parent” of another relay or the STA 306 if the relay or AP 304 is in communication with the another relay or the STA 306).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the features as taught by Jafarian in the method of Sakata, modified by Van Wyk, to facilitate deselecting a first potential parent relay and select a second potential parent relay to relay one or more other packets if a cost function associated with the second potential parent relay and computed in response to receiving the at least one second parameter is lower than a cost function associated with the first potential parent relay and computed in response to receiving the at least one first parameter. 
Claim 9. Sakata, modified by Van Wyk and Jafarian, shows the method of claim 8, wherein the rank of each node is based on factors comprising at least one of:  	an estimated transmission number (ETX) of each node on a parent list to the root node (Sakata, [0036]: selecting a parent node, a scheme called ETX (Expected Transmission)); and  	an estimated transmission time (ETT) of each node on the parent list to the root node (Sakata, [0037]-[0039]: in the ETX scheme, a link cost and a path cost are used to select a parent node… the path cost is a cost required for communication from a certain node to a root node and in the ETX scheme, the path cost is an expected value of a total number of transmissions, that is, a total value of all link costs on a route leading to a root node).
Claim 13. Sakata, modified by Van Wyk and Jafarian, shows the method of claim 8, additionally comprising:  	receiving data from a one-hop node of the network node indicating at least one of an estimated transmission number (ETX) or an estimated transmission time (ETT) of the one-hop node (Sakata, [0039]: in the ETX scheme, the path cost is an expected value of a total number of transmissions, that is, a total value of all link costs on a route leading to a root node, when the path cost is small, it means that the number of hops is small, or there are only few data errors on the route); and  	using the received data as at least part of the revised ranking of the plurality of nodes (Sakata, [0042]: lowest path costs).
Claim 14. Sakata shows a method to reconfigure a mesh network (figs. 1 and 2), comprising:  	accessing data ranking a plurality of nodes ([0034] lines 13-14: different ranks are set for each group of slots, for uplink transmission and for downlink transmission), wherein a rank of each node from among the plurality of nodes is based at least in part on a summation of link quality values between that node and a root node ([0034] lines 14-17: though a higher rank is assigned to a temporarily earlier group of slots for uplink transmission, a lower rank is assigned to a temporarily earlier group of slots for downlink transmission; [0088]: the required transmission data size of each of the nodes having number of hops 1 is the sum total of the required transmission data sizes of child nodes of the node and a data size generated by the node having number of hops 1), and wherein accessing the data ranking the plurality of nodes comprises:  	accessing an estimated transmission number (ETX) for each node on a parent list ([0036]: selecting a parent node, a scheme called ETX (Expected Transmission)); wherein  	the data ranking the plurality of nodes is based on the ETX for each node on the parent list ([0037]-[0039]: in the ETX scheme, a link cost and a path cost are used to select a parent node… the path cost is a cost required for communication from a certain node to a root node and in the ETX scheme, the path cost is an expected value of a total number of transmissions, that is, a total value of all link costs on a route leading to a root node);  	associating each node from among the plurality of nodes with one group of nodes from among groups of nodes comprising a first group of nodes, a second group of nodes ([0033]: grouping nodes), and a third group of nodes, wherein the associating is based on the data ranking the plurality of nodes ([0052]: the notification of the information on the required transmission data sizes from the nodes having number of hops 2 (the nodes D to G) and the reports from the nodes having number of hops 1 (the nodes A, B and C) to the concentrator are transmitted at timings determined beforehand or at arbitrary timings), wherein  	the associating thereby forms the parent list for a node within the mesh network ([0033]: a child node may perform an operation of receiving a radio signal transmitted by a parent node in order to confirm existence of the parent node);  	storing the parent list at the node ([0042]: selecting a parent node using path costs will be described for a node N);  	selecting, based at least in part on the parent list, a first parent node for use by a network node, wherein the first parent node is selected from the first group of nodes ([0032]: a parent node performs a receiving operation at a transmission timing of a child node, a transmission timing of the node 4, which is a child node of the node 5 and the rank of which is R+1, corresponds to the (R+1)th slot from the last with a slot number 4, the node 5 performs an operation of reception from the node 4 in the (R+1)th slot from the last with the slot number 4);  	utilizing the first parent node to relay data over the mesh network ([0068]: the data here is data generated by the data generator 25 (sensor information and the like) and data to be relayed (data received from child nodes), the generated data is stored into the own node data field, and the data to be relayed is stored into the descendant node data field, the parameters are an ID of a transmission-destination parent node, a transmission timing (for example, which slot in which frame), a transmission power value and the like).Sakata does not expressly describe the feature of: 	accessing the parent list, wherein the parent list indicates a revised ranking of the plurality of nodes, wherein the first parent node is no longer within the first group of nodes.Van Wyk describes feature of: 	accessing data indicating a revised ranking of the plurality of nodes, wherein the first parent node is no longer ranked within the first group of nodes ([0086]: FOM determination module may maintain FOM values and their associated combination of media, communication technology and data rate for a subset of the specified links or additional links in FOM links data store, wherein upon exercising the specified links, FOM determination module may determine that one or more of the specified links having a top ranked RSI value exhibited a link quality below a relative, pre-specified or pre-determined threshold).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature as taught by Van Wyk in the reconfiguration method of Sakata to enable using multiple protocol receivers that increase connectivity of the nodes by determining the quality of links between the nodes using different communication technologies and routing communications based on the determined quality of the links without sacrificing capacity, thus achieving high throughput.Sakata, modified by Van Wyk, do not expressly describe features of:  	selecting, from among the first group of nodes, a second parent node for the network node; and  	sending data from the network node to the root node using the second parent node.Jafarian teaches features of: 	selecting, from among the first group of nodes, a second parent node for the network node (fig. 3; [0053]: the STA 306 may select a relay that it will communicate with (e.g. a first parent relay), the first parent relay may select a relay that it will communicate with (e.g. a second parent relay), and so on until a parent relay is able to communicate with the AP 304); and  	sending data from the network node to the root node using the second parent node ([0053]: the relays may be organized in a tree structure with the AP 304 as the root... a relay or AP 304 is a “parent” of another relay or the STA 306 if the relay or AP 304 is in communication with the another relay or the STA 306).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the features as taught by Jafarian in the method of Sakata, modified by Van Wyk, to facilitate deselecting a first potential parent relay and select a second potential parent relay to relay one or more other packets if a cost function associated with the second potential parent relay and computed in response to receiving the at least one second parameter is lower than a cost function associated with the first potential parent relay and computed in response to receiving the at least one first parameter. 
Claim 15. Sakata, modified by Van Wyk and Jafarian, do not expressly describe the method of claim 14, wherein accessing data ranking the plurality of nodes comprises:  	accessing an estimated transmission time (ETT) for each node on the parent list (Sakata, [0036]: selecting a parent node, a scheme called ETX (Expected Transmission)); wherein  	the data ranking of the plurality of nodes is based on the ETT for each node on the parent list (Sakata, [0037]-[0039]: in the ETX scheme, a link cost and a path cost are used to select a parent node… the path cost is a cost required for communication from a certain node to a root node and in the ETX scheme, the path cost is an expected value of a total number of transmissions, that is, a total value of all link costs on a route leading to a root node).
Claim 18. Sakata shows a method to reconfigure a mesh network (figs. 1 and 2), comprising:  	accessing data ranking a plurality of nodes ([0034] lines 13-14: different ranks are set for each group of slots, for uplink transmission and for downlink transmission), wherein a rank of each node from among the plurality of nodes is based at least in part on a summation of link quality values between that node and a root node ([0034] lines 14-17: though a higher rank is assigned to a temporarily earlier group of slots for uplink transmission, a lower rank is assigned to a temporarily earlier group of slots for downlink transmission; [0088]: the required transmission data size of each of the nodes having number of hops 1 is the sum total of the required transmission data sizes of child nodes of the node and a data size generated by the node having number of hops 1);  	associating each node from among the plurality of nodes with one group of nodes from among groups of nodes comprising a first group of nodes ([0033]: grouping nodes), a second group of nodes, and a third group of nodes ([0052]: the notification of the information on the required transmission data sizes from the nodes having number of hops 2 (the nodes D to G) and the reports from the nodes having number of hops 1 (the nodes A, B and C) to the concentrator are transmitted at timings determined beforehand or at arbitrary timings), wherein  	the associating is based on the data ranking the plurality of nodes, wherein the associating thereby forms a parent list for a node within the mesh network ([0033]: a child node may perform an operation of receiving a radio signal transmitted by a parent node in order to confirm existence of the parent node);  	storing the parent list at the node ([0068]: the generated data is stored into the own node data field, and the data to be relayed is stored into the descendant node data field wherein  the parameters are an ID of a transmission-destination parent node, a transmission timing (for example, which slot in which frame), a transmission power value and the like and the ID of the transmission-destination parent node is stored into the destination node ID field);  	selecting, based at least in part on the parent list, a first parent node for use by a network node, wherein the first parent node is selected from the first group of nodes ([0042]: selecting a parent node using path costs will be described for a node N); and 	utilizing the first parent node to relay data over the mesh network ([0068]: the data here is data generated by the data generator 25 (sensor information and the like) and data to be relayed (data received from child nodes), the generated data is stored into the own node data field, and the data to be relayed is stored into the descendant node data field, the parameters are an ID of a transmission-destination parent node, a transmission timing (for example, which slot in which frame), a transmission power value and the like).Sakata does not expressly describe feature of:  	accessing the parent list, wherein the parent list indicates a revised ranking of the plurality of nodes, wherein the first parent node is no longer within the first group of nodes, and wherein according to the revised ranking of the plurality of nodes, the first parent node has a rank higher than a median rank of nodes within the plurality of nodes.Van Wyk teaches feature of: 	accessing the parent list, wherein the parent list indicates a revised ranking of the plurality of nodes, wherein the first parent node is no longer within the first group of nodes, and wherein according to the revised ranking of the plurality of nodes, the first parent node has a rank higher than a median rank of nodes within the plurality of nodes ([0086]: FOM determination module may maintain FOM values and their associated combination of media, communication technology and data rate for a subset of the specified links or additional links in FOM links data store, wherein upon exercising the specified links, FOM determination module may determine that one or more of the specified links having a top ranked RSI value exhibited a link quality below a relative, pre-specified or pre-determined threshold).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature as taught by Van Wyk in the reconfiguration method of Sakata to enable using multiple protocol receivers that increase connectivity of the nodes by determining the quality of links between the nodes using different communication technologies and routing communications based on the determined quality of the links without sacrificing capacity, thus achieving high throughput.Sakata, modified by Van Wyk, do not expressly describe features of: 	selecting, from among the first group of nodes, a second parent node for the network node; and  	sending data from the network node to the root node using the second parent node.Jafarian teaches features of: 	selecting, from among the first group of nodes, a second parent node for the network node (fig. 3; [0053]: the STA 306 may select a relay that it will communicate with (e.g. a first parent relay), the first parent relay may select a relay that it will communicate with (e.g. a second parent relay), and so on until a parent relay is able to communicate with the AP 304); and  	sending data from the network node to the root node using the second parent node ([0053]: the relays may be organized in a tree structure with the AP 304 as the root... a relay or AP 304 is a “parent” of another relay or the STA 306 if the relay or AP 304 is in communication with the another relay or the STA 306).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the features as taught by Jafarian in the method of Sakata, modified by Van Wyk, to facilitate deselecting a first potential parent relay and select a second potential parent relay to relay one or more other packets if a cost function associated with the second potential parent relay and computed in response to receiving the at least one second parameter is lower than a cost function associated with the first potential parent relay and computed in response to receiving the at least one first parameter. 
Claim 19. Sakata, modified by Van Wyk and Jafarian, shows the method of claim 18, wherein accessing the data ranking the plurality of nodes comprises:  	accessing an estimated transmission time (ETT) for each node on the parent list (Sakata, [0036]: selecting a parent node, a scheme called ETX (Expected Transmission)); wherein the data ranking the plurality of nodes is based on the ETT for each node on the parent list (Sakata, [0037]-[0039]: in the ETX scheme, a link cost and a path cost are used to select a parent node… the path cost is a cost required for communication from a certain node to a root node and in the ETX scheme, the path cost is an expected value of a total number of transmissions, that is, a total value of all link costs on a route leading to a root node).
---------- ---------- ----------
Allowable Subject Matter
Claims 3, 4, 5, 6, 10, 11, 12, 16, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and, if the requested terminal disclaimer is filed by the applicant and approved by the Office.
========== ========== ==========
Conclusion
The prior art made of record is considered pertinent to applicant’s disclosure.
1. Luo, US 2019/0394737 A1: a parent node selection method includes obtaining, by a network node, an identifier of each of candidate parent nodes, a quantity of sub-nodes already connected to each candidate parent node and a rank of each candidate parent node; obtaining a candidate rank of the network node that corresponds to each candidate parent node; determining, according to a first preset rule, a first candidate parent node set from the candidate parent nodes based on the identifier of each candidate parent node and the candidate rank of the network node that corresponds to each candidate parent node; and determining, based on a quantity of sub-nodes already connected to each candidate parent node in the first candidate parent node set, a candidate parent node that is in the first candidate parent node set and that is already connected to a smallest quantity of sub-nodes as a target parent node of the network node.

2. Zhang et al, US 2021/0029038 A1: a technique for load balancing of throughput for multi-PHY networks using decision trees.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        28th September 2022